IN THE
                     TENTH COURT OF APPEALS

                          No. 10-15-00055-CR
                          No. 10-15-00056-CR
                          No. 10-15-00057-CR
                          No. 10-15-00058-CR
                          No. 10-15-00059-CR
                          No. 10-15-00060-CR
                          No. 10-15-00061-CR
                          No. 10-15-00062-CR
                          No. 10-15-00063-CR
                          No. 10-15-00064-CR

WILLIAM ARTHUR MCINTOSH,
                                               Appellant
v.

THE STATE OF TEXAS,
                                               Appellee



                       From the 40th District Court
                           Ellis County, Texas
     Trial Court Nos. 20084CR, 20085CR, 20086CR, 20087CR, 20379CR,
            20380CR, 20381CR, 20382CR, 20383CR and 20384CR


                     MEMORANDUM OPINION
        In his notice of appeal covering ten appellate cause numbers, appellant, William

McIntosh, states that he wishes to appeal from the denial of his out-of-time motion for

new trial stemming from his February 7, 1994 convictions for six counts of indecency

with a child and four counts of aggravated sexual assault.1

        With very limited exceptions, we may only exercise jurisdiction in criminal cases

over appeals from final judgments, and we may not exercise jurisdiction over a trial

court’s denial of a motion for an out-of-time motion for new trial. See, e.g., Taylor v.

State, No. 03-12-00174-CR, 2013 Tex. App. LEXIS 1381, at *2 (Tex. App.—Austin Feb. 12,

2013, no pet.) (mem. op., not designated for publication); Roberts v. State, No. 10-12-

00075-CR, 2012 Tex. App. LEXIS 6431, at *6 (Tex. App.—Waco Aug. 2, 2012, no pet.)

(mem. op., not designated for publication) (noting that defendant’s claims could be

raised in a post-conviction habeas proceeding); Jackson v. State, No. 02-11-00381-CR,

2011 Tex. App. LEXIS 8603, at **1-3 (Tex. App.—Fort Worth Oct. 27, 2011, pet. ref’d)

(mem. op., not designated for publication); Dykes v. State, No. 12-08-00412-CR, 2008 Tex.

App. LEXIS 8488, at *1 (Tex. App.—Tyler Oct. 31, 2008, no pet.) (mem. op., not

designated for publication) (per curiam); Graves v. State, No. 14-05-00034-CR, 2005 Tex.

App. LEXIS 1035, at **1-3 (Tex. App.—Houston [14th Dist.] Feb. 10, 2005, no pet.) (“The

denial of a motion for new trial is not a separately appealable order. Moreover, the

record on file with this court does not demonstrate that the trial court had jurisdiction

to consider an out-of-time motion for new trial.”) (mem. op., not designated for


        1Appellant notes that he filed his out-of-time motion for new trial on December 18, 2014, and that
it was overruled by operation of law.


McIntosh v. State                                                                                  Page 2
publication) (per curiam). We therefore dismiss these appeals for want of jurisdiction.2

See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (stating that the

standard for determining jurisdiction is not whether an appeal is precluded by law, but

whether an appeal is authorized by law); Everett v. State, 91 S.W.3d 386, 386 (Tex.

App.—Waco 2002, no pet.) (noting that the court has jurisdiction over criminal appeal

only when expressly granted by law); see also Graves, 2005 Tex. App. LEXIS 1035, at **2-

3.




                                                         AL SCOGGINS
                                                         Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 5, 2015
Do not publish
[CRPM]




        2  A motion for rehearing may be filed within fifteen days after the judgment or order of this
Court is rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court
reviewed by the Court of Criminal Appeals, a petition for discretionary review must be filed in the Court
of Criminal Appeals within thirty days after either the day of the court of appeals’ judgment was
rendered or the day the last timely motion for rehearing was overruled by the court of appeals. See id. at
R. 68.2(a).

McIntosh v. State                                                                                  Page 3